Filed:  June 24, 1999 
IN THE SUPREME COURT OF THE STATE OF OREGON
LON T. MABON,

	Petitioner,

	v.

HARDY MYERS, Attorney General,

State of Oregon,

	Respondent.

(SC S46240)
	En Banc

	On respondent's March 26, 1999, motion to dismiss petition
for review of ballot title.

	Richard D. Wasserman, Assistant Attorney General, Salem,
filed the motion to dismiss, response, and supplemental
memorandum for respondent.  With him on the motion and response
were Hardy Myers, Attorney General, and Michael D. Reynolds,
Solicitor General, Salem.

	Lon T. Mabon, petitioner pro se, filed the responses and
supplemental memorandum.

	GILLETTE, J.

	Motion to dismiss is allowed.  Petition to review ballot
title is dismissed.

	Van Hoomissen, J., dissented and filed an opinion in which
Leeson and Riggs, JJ., joined.


DESIGNATION OF PREVAILING PARTY AND AWARD OF COSTS
Prevailing party:  Respondent

[X]	No costs allowed.

[ ]	Costs allowed, payable by:

[ ]	Costs allowed, to abide the outcome on remand, payable by:

GILLETTE, J.

		This is an original proceeding brought under ORS
250.085 for review of a ballot title certified by the Attorney
General.  Petitioner, the principal sponsor of the measure in
question, is an elector who timely submitted written comments to
the Secretary of State concerning the Attorney General's draft
ballot title under ORS 250.067(1).  Accordingly, he is entitled
to seek a different title in this court, ORS 250.085(2), unless
some procedural impediment exists that prevents this court from
reaching the merits.  For the reasons that follow, we conclude
that there is such a procedural impediment in this case. 
Accordingly, we dismiss the petition.

  		The Attorney General has moved to dismiss the petition
for review of ballot title on the ground that, although the
petition was filed timely in this court, petitioner failed to
notify timely the Secretary of State that the petition for review
of ballot title had been filed, as he is required to do by ORS
250.085(4).  That statute provides:

"An elector filing a petition [for review by the
Supreme Court of a ballot title] under this section
shall notify the Secretary of State in writing that the
petition has been filed.  The notice shall be given not
later than 5 p.m. on the next business day following
the day the petition is filed."
The parties have submitted argument on this question
and have included affidavits that establish the factual predicate
for resolution of the issue.  From the documents, we conclude
that the following fairly states the procedural history. 
Petitioner filed his petition in this court on March 23, 1999. 
Petitioner mailed a copy of the petition by certified mail to the
Secretary of State.(1)  The next business day was March 24, 1999. 
The certificate returned to petitioner discloses that the copy of
the petition was received by Ronald Ingram, an employee of the
Department of Administrative Services (DAS), on March 24, 1999.

Ingram is a "mail specialist" who processes outgoing
and incoming mail for the State; he is not an employee of the
Office of the Secretary of State.  One of his duties is to sign
for certified mail addressed to certain state officials (among
whom, we infer, is the Secretary of State) and to ensure that
such mail is delivered promptly to those officials.  However,
Ingram acknowledges in his affidavit in this case that if, at the
time when he signs for a piece of certified mail, the last mail
delivery of the day already has left the state mail room, then
"the mail will not reach the designated state official until the
next business day."

We infer from the record that the foregoing description
was true in this case.  The return receipt signed by Ingram shows
only that he received petitioner's mailing on "Mar[ch] 24, 1999." 
The Secretary of State's office-receipt stamp shows that that
office did not receive the mailing until 10:36 a.m. on March 25,
1999 -- the next business day after Ingram had signed for it, and
two business days after the petition to review ballot title had
been filed in this court.

		The Attorney General argues that, when viewed in light
of the foregoing facts, this case is governed by this court's
decision in Sizemore v. Myers, 327 Or 71, 957 P2d 577 (1998), a
case construing the same statute that is at issue here.  In
Sizemore, the parties agreed that the requisite notice to the
Secretary of State was not timely.  The petitioners in that case
argued that the fact that notice to the Secretary of State was
not timely was irrelevant, because ORS 250.085(4) was not a
jurisdictional statute.  This court held that, although ORS
250.085(4) is not a "jurisdictional" statute as that term
commonly is used, compliance with its requirements is necessary
for a petitioner to be entitled to obtain review of a ballot
title:

"Ballot title review proceedings are entirely a
creature of statute.  A party's right to review, the
bases on which it can be obtained, the grounds on which
an objection to a ballot title may be sustained, and
the scope of this court's authority to modify a ballot
title are prescribed by statute. * * * Thus, this
court's authority to review a ballot title extends only
to those cases in which the statutory prerequisites to
review have been satisfied. * * * [T]he court
recognize[s] the limits on its authority created by the
statutory arrangement and * * * [keeps] itself within
those limits."
Sizemore, 327 Or at 74-75.  Because the requirement in ORS
250.085(4) that the Secretary of State be given notice by 5:00 p.m. on the next business day was "clear" and had not been
met, the petition in that case was dismissed.  Id. at 75.

		This case differs factually from Sizemore in that, in
the present case, notice had been given timely to someone.  It is
clear, however, that the someone was Ingram, an employee of DAS,
not the Secretary of State.  Petitioner argues, in essence, that
Ingram should be treated as the Secretary of State's agent and
that notice to the agent should be deemed to be notice to his
principal.

		We are not persuaded.  The record contains nothing to
suggest that the Secretary of State ever has designated Ingram as
his agent.  Ingram's affidavit emphasizes that he is not an
employee of the Secretary of State; he is employed by -- and is
the agent of -- DAS.  There is a statute that describes how DAS
came to receive mail directed at the Secretary of State.  ORS
283.140 provides, in part:

"(1)  * * * [DAS] may operate central mail * * *
service for agencies located in Salem, * * * where it
would be economical to do so. * * * [T]he cost of mail
* * * services, shall be charged to the various
agencies served and paid to [DAS] in the same manner as
other claims against the agencies are paid.

		"(2)  If [DAS] operates central mail service, it
shall:

		"* * * * *

		"(b)  Report biennially to the Director of [DAS]
on opportunities for savings through state agency mail
room centralization, consolidation and automation and
through mail route coordination."
Nothing in that statutory text or context suggests that, in
authorizing DAS to process agency mail in Salem, the legislature
intended to permit DAS to become the agent of various agencies
for the purpose of receiving time-sensitive materials subject to
statutory service or notice deadlines.  Instead, it is clear that
the legislature intended the statute only to authorize DAS to put
in place a cost-saving procedure, if the facts warranted doing
so.  See PGE v. Bureau of Labor and Industries, 317 Or 606, 610-11, 859 P2d 1143 (1993) (establishing template for determining
legislative intent in enacting statutes; authorizing court to
decide legislative intent at text and context level if intent is
"clear").  The statute does not assist petitioner.

Under all the circumstances, the only permissible
factual conclusion is that the Secretary of State did not receive
the requisite notice until 10:36 a.m. on March 25, 1999.  That
was a day too late.  Sizemore, 327 Or at 75.  Petitioner is
responsible for any untimeliness caused by a shortcoming in the
method of notification he chose.  The motion to dismiss the
petition is well taken.(2)
		Motion to dismiss is allowed.  Petition to review
ballot title is dismissed.

		VAN HOOMISSEN, J., dissenting.

		ORS 250.085(4) provides:

		"An elector filing a petition under this section
shall notify the Secretary of State in writing that the
petition has been filed.  The notice shall be given not
later than 5 p.m. on the next business day following
the day the petition is filed."
The question is:  Did petitioner timely notify the Secretary of
State that the petition for review of a ballot title had been
filed?

		Petitioner mailed a copy of his petition to the
Secretary of State, from the Main Post Office in Salem, on March
23, 1999, by priority mail, return receipt requested.  Petitioner
received a return certified receipt on March 25, signed by Ronald
Ingram, a "mail specialist" for the Department of Administrative
Services (DAS), indicating that the Secretary of State received
the petition on March 24. 

		Ingram states in his affidavit that one of his duties
is to receive and sign for certified mail addressed to certain
state officials, including the Secretary of State, and to ensure
that certified mail is promptly routed to state officials.  

With no evidence to the contrary appearing in the
record, it is reasonable to assume that the Secretary of State
delegated to DAS the authority to receive and sign for certified
mail, which DAS, in turn, delegated to its employee, Ingram.(3) 
Thus, I would conclude that DAS is the Secretary of State's agent
for the purpose of receiving, signing for, and routing certified
mail to state officials and that, under ORS 250.085(4), DAS's
receipt of the petition on March 24 constitutes receipt by the
Secretary of State on March 24.  In these circumstances, notice
to DAS constitutes notice to the Secretary of State.(4)
		An agency relationship is created when one person
manifests an intention that another shall act in his or her
behalf and the other person consents to represent that person. 
Generally, no formality is required to create an agency
relationship.  The relationship may be created by conduct by the
principal that may be interpreted as an intention to appoint an
agent.  A fair and reasonable consideration of the record here 
requires a conclusion that DAS was the Secretary of State's agent
for the purpose of receiving and signing for certified mail. 
Therefore, DAS's receipt of the petition on March 24 constituted
receipt by the Secretary of State on that day. 

Assuming, arguendo, that the Secretary of State did not
affirmatively authorize DAS to receive and sign for certified
mail, such authorization is apparent from the history of the
dealings between DAS and the Secretary of State, and is thus
binding on the Secretary of State.  The Secretary of State has
manifested his consent that DAS would act on his behalf for this
limited purpose, and DAS has consented to do so.  See Briggs v.
Morgan, 262 Or 17, 23, 496 P2d 17 (1972) (agency may be proved by
circumstances and the course of dealings between the parties). 
Moreover, the status of DAS as the Secretary of State's agent for
this limited purpose is established by his implied ratification
of DAS's practice of acknowledging receipt of certified mail for
the Secretary of State.  See Pac. Trading Co. v. Sun Ins. Office,
140 Or 314, 318, 13 P2d 616 (1932) (agency may be established by
ratification, express or implied, by the principal of the one
assuming to act as the agent).  It is reasonable to assume that
the Secretary of State is aware that DAS is accepting and signing
for certified mail addressed to him and that he approves of that
practice.(5)  The Secretary of State has not contended in this case
that he was unaware that an employee of DAS accepted certified
mail on his behalf; nor has he contended that DAS lacked
authority to do so.

Sizemore v. Myers, 327 Or 71, 957 P2d 577 (1998), is
not to the contrary.  First, the question presented in this
proceeding was not at issue there.  Second, in Sizemore, the
parties agreed that the requisite notice was not timely.  Here,
the parties dispute whether the notice was timely. 

On this record, I would conclude that petitioner timely
notified the Secretary of State that the petition for review of a
ballot title had been filed.  The majority's conclusion to the
contrary stresses form over substance and, thus, defeats the
statutory goal of securing an expeditious review of a ballot
title by this court.  ORS 250.085(7); Sizemore, 327 Or at 75.(6)
I respectfully dissent.

Leeson, and Riggs, JJ., join in this dissent.



1. 	We assume, for purposes of this opinion, that service
by mail of a copy of the petition for review of ballot title, if
timely given to the Secretary of State, would constitute the
notice contemplated by ORS 250.085(4).


Return to previous location.


2. 	It may be argued that, as a practical matter, future
petitioners will need to deliver their written notices to the
Secretary of State physically to assure compliance with the
requirements of ORS 250.085(4).  If so, that consequence flows
from the stringent requirements that the legislature chose.


Return to previous location.


3. 	The Attorney General has advised this court that the Secretary of State has been
unable to find any written agreement between the Secretary of State and DAS for DAS to provide
mail services for the Secretary of State.  If no such agreement exists, then one can only wonder
by what authority does DAS receive and sign for certified mail for the Secretary of State?  


Return to previous location.


4. 	Apparently, the majority would conclude that, had DAS delivered the mail to the
Secretary of State on March 24, the day that DAS had received the mail, the filing would have
been timely. However, because DAS waited until the following morning to deliver the mail, the
majority concludes that the filing was untimely.  Such a conclusion makes the timeliness of the
filing depend on the conduct of a "mail specialist," rather than on the conduct of a petitioner. 
Moreover, so far as the record shows, no one outside DAS, including petitioner, was aware of the
DAS policy that certified mail would not be delivered after 4:00 p.m. on the day that it was
received.  Nor does the record indicate  what time on March 24 DAS received petitioner's
certified mailing.


Return to previous location.


5. 	Nothing in ORS 283.140 indicates that the legislature intended that statute to
affect the determination of the date of receipt by a state agency of any document for which the
law provides a filing deadline.


Return to previous location.


6. 	As the noted satirist H. L. Menchen put it:  "For every problem there is a solution
which is simple, neat -- and wrong."


Return to previous location.